DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (US Patent Application Publication 20090029567 A1).
As per claim 1, Yi teaches a connector 100, mounted on a substrate 101, the connector 100 comprising: a plurality of contacts 2 each including at a first end (along 211, 221) a contact portion (211, 221) to which a terminal (see paragraph [0027]) of a mating connector (see paragraph [0027]) is electrically connectable and at a second end (along 213, 223) a fixing portion (213, 223) fixed to the substrate 101; and a housing 11 supporting the plurality of contacts 2, wherein the plurality of contacts 2 include a plurality of first contacts 22 arranged next to one another in a first row (along 22) and a plurality of second contacts 21 arranged next to one another in a second row (along 21) parallel to and apart from the first row (along 22), the connector 100 further comprises: for the first row (along 22), at least one electrically conductive first bar-shaped member 212 which is present further outward than a first outermost (along 2) one of the first contacts 22, which is fixed to the substrate 101, which is supported by the housing 11, and to which the mating connector (see paragraph [0027]) is not electrically connectable (along 36); and for the second row (along 21), at least one electrically conductive second bar-shaped member 222 which is present further outward than a first outermost (along 2) one of the second contacts 21, which is fixed to the substrate 101, which is supported by the housing 11, and to which the mating connector (see paragraph [0027]) is not electrically connectable (along 36).
As per claim 2, Yi teaches a connector 100, wherein the at least one first bar-shaped member 212 includes two first bar-shaped members 212 opposite to each other in such a manner as to enclose the first contacts 22, and the at least one second bar-shaped member 222 includes two second bar-shaped members 222 opposite to each other in such a manner as to enclose the second contacts 21.
As per claim 3, Yi teaches a connector 100, wherein the first contacts 22 are present in an even number 22 and next to one another at a predetermined distance (between each of 2), the second contacts 21 are present in an odd number 21 and next to one another at the predetermined distance (between each of 2), the at least one first bar-shaped member 212 is next to the first outermost (along 2) one of the first contacts 22 at the predetermined distance (between each of 2), and the at least one second bar-shaped member 222 is next to the first outermost (along 2) one of the second contacts 21 at the predetermined distance (between each of 2).
As per claim 4, Yi teaches a connector 100, wherein the first contacts 22 are present in an even number 22 and next to one another at a predetermined distance (between each of 2), the second contacts 21 are present in an odd number 21 and next to one another at the predetermined distance (between each of 2), a first one of the two first bar-shaped members 212 is next to the first outermost (along 2) one of the first contacts 22 at the predetermined distance (between each of 2), a second one of the two first bar-shaped members 212 is next to a second outermost one of the first contacts 22 at the predetermined distance (between each of 2), a first one of the two second bar-shaped members 222 is next to the first outermost (along 2) one of the second contacts 21 at the predetermined distance (between each of 2), and a second one of the two second bar-shaped members 222 is next to a second outermost one of the second contacts 21 at the predetermined distance (between each of 2).
As per claim 5, Yi teaches a connector 100, wherein the at least one first bar-shaped member 212 and the at least one second bar-shaped member 222 are each identical in shape to each of the plurality of contacts 2 except for lack of the contact portion (211, 221).
As per claim 6, Yi teaches a connector 100, wherein the two first bar-shaped members 212 and the two second bar-shaped members 222 are each identical in shape to each of the plurality of contacts 2 except for lack of the contact portion (211, 221).
As per claim 7, Yi teaches a connector 100, wherein the at least one first bar-shaped member 212 and the at least one second bar-shaped member 222 are each identical in shape to each of the plurality of contacts 2 except for lack of the contact portion (211, 221).
As per claim 8, Yi teaches a connector 100, wherein the two first bar-shaped members 212 and the two second bar-shaped members 222 are each identical in shape to each of the plurality of contacts 2 except for lack of the contact portion (211, 221).
As per claim 9, Yi teaches a connector 100, wherein the housing 11 includes a base portion 13 and a protruding portion 12 protruding from the base portion 13 and supporting the plurality of contacts 2, and the base portion 13 has (i) a plurality of through holes (121, 122) in which the plurality of contacts 2 are partially present (seen figure 4) and (ii) a plurality of hole portions (18,19) which are blocked on a side of the protruding portion 12 and in which the at least one first bar-shaped member 212 and the at least one second bar-shaped member 222 are partially present (seen figure 4).
As per claim 10, Yi teaches a connector 100, wherein the housing 11 includes a base portion 13 and a protruding portion 12 protruding from the base portion 13 and supporting the plurality of contacts 2, and the base portion 13 has (i) a plurality of through holes (121, 122) in which the plurality of contacts 2 are partially present (seen figure 4) and (ii) a plurality of hole portions (18,19) which are blocked on a side of the protruding portion 12 and in which the two first bar-shaped members 212 and the two second bar-shaped members 222 are partially present (seen figure 4).
As per claim 11, Yi teaches a connector 100, wherein the housing 11 includes a base portion 13 and a protruding portion 12 protruding from the base portion 13 and supporting the plurality of contacts 2, and the base portion 13 has (i) a plurality of through holes (121, 122) in which the plurality of contacts 2 are partially present (seen figure 4) and (ii) a plurality of hole portions (18,19) which are blocked on a side of the protruding portion 12 and in which the at least one first bar-shaped member 212 and the at least one second bar-shaped member 222 are partially present (seen figure 4).
As per claim 12, Yi teaches a connector 100, wherein the housing 11 includes a base portion 13 and a protruding portion 12 protruding from the base portion 13 and supporting the plurality of contacts 2, and the base portion 13 has (i) a plurality of through holes (121, 122) in which the plurality of contacts 2 are partially present (seen figure 4) and (ii) a plurality of hole portions (18,19) which are blocked on a side of the protruding portion 12 and in which the two first bar-shaped members 212 and the two second bar-shaped members 222 are partially present (seen figure 4).
As per claim 13, Yi teaches a connector 100, wherein the housing 11 includes a base portion 13 and a protruding portion 12 protruding from the base portion 13 and supporting the plurality of contacts 2, and the base portion 13 has (i) a plurality of through holes (121, 122) in which the plurality of contacts 2 are partially present (seen figure 4) and (ii) a plurality of hole portions (18,19) which are blocked on a side of the protruding portion 12 and in which the at least one first bar-shaped member 212 and the at least one second bar-shaped member 222 are partially present (seen figure 4).
As per claim 14, Yi teaches a connector 100, wherein the housing 11 includes a base portion 13 and a protruding portion 12 protruding from the base portion 13 and supporting the plurality of contacts 2, and the base portion 13 has (i) a plurality of through holes (121, 122) in which the plurality of contacts 2 are partially present (seen figure 4) and (ii) a plurality of hole portions (18,19) which are blocked on a side of the protruding portion 12 and in which the two first bar-shaped members 212 and the two second bar-shaped members 222 are partially present (seen figure 4).
As per claim 15, Yi teaches a connector 100, wherein the housing 11 includes a base portion 13 and a protruding portion 12 protruding from the base portion 13 and supporting the plurality of contacts 2, and the base portion 13 has (i) a plurality of through holes (121, 122) in which the plurality of contacts 2 are partially present (seen figure 4) and (ii) a plurality of hole portions (18,19) which are blocked on a side of the protruding portion 12 and in which the at least one first bar-shaped member 212 and the at least one second bar-shaped member 222 are partially present (seen figure 4).
As per claim 16, Yi teaches a connector 100, wherein the housing 11 includes a base portion 13 and a protruding portion 12 protruding from the base portion 13 and supporting the plurality of contacts 2, and the base portion 13 has (i) a plurality of through holes (121, 122) in which the plurality of contacts 2 are partially present (seen figure 4) and (ii) a plurality of hole portions (18,19) which are blocked on a side of the protruding portion 12 and in which the two first bar-shaped members 212 and the two second bar-shaped members 222 are partially present (seen figure 4).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831